FILED
                           NOT FOR PUBLICATION                              JUL 01 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SOUTH YUBA RIVER CITIZENS                        No. 12-16674
LEAGUE, a non-profit corporation;
FRIENDS OF THE RIVER, a non-profit               D.C. No. 2:06-cv-02845-LKK-
corporation,                                     JFM

              Plaintiffs - Appellees,
                                                 MEMORANDUM*
  v.

NATIONAL MARINE FISHERIES
SERVICE; REBECCA M. BLANK,
Acting Secretary of Commerce; RODNEY
MCINNES, Regional Administrator of the
National Marine Fisheries Service
Southwest Region; U.S. ARMY CORPS
OF ENGINEERS; PETE GEREN, Acting
Secretary of the Army; MICHAEL J.
WALSH, Colonel, District Engineer,
Sacramento District; ,

              Defendants - Appellants,

  and

DRY CREEK MUTUAL WATER
COMPANY; CORDUA IRRIGATION
DISTRICT, RAMIREZ WATER
DISTRICT; YUBA COUNTY WATER


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
AGENCY,

              Intervenors-Defendants.


                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                        Argued and Submitted June 13, 2014
                             San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

      The government appeals from an attorneys’ fee award of approximately $1.8

million for lengthy and complex environmental litigation. There is no dispute that

the district court properly determined an award of fees was appropriate under the

Endangered Species Act, 16 U.S.C. § 1540(g)(4), and that plaintiff achieved

substantial results. We review the amount for abuse of discretion. Thomas v. City

of Tacoma, 410 F.3d 644, 647 (9th Cir. 2005).

      The district court reduced the amount of fees originally claimed by 20%.

The government argues that the district court failed to provide a sufficient

explanation of its award. The plaintiffs made clear the basis for their claim,

however, and the district court explained the reasons why it was deducting 20%.

The court’s reasoning reflects that it independently reviewed the fee application to

determine whether the deductions were adequate. The district court in this case

                                          2
also adequately addressed the government’s objections to the request, and accepted

some of them. The process followed by the court was not in any material way

similar to that which we disapproved of in Gates v. Deukmejian, 987 F.2d 1392

(9th Cir. 1992), on which the government relies.

      The government also contends that the court incorrectly awarded fees for

work related to claims under the Freedom of Information Act (“FOIA”) that had

settled earlier, and for time responding to the standing argument of third parties. A

careful review of the record reflects that there were no fees awarded for work done

in the prior FOIA litigation. The few hours that plaintiffs were compensated for

work on standing were justified by the needs of the litigation with the government.

      AFFIRMED.




                                          3